Case: 18-12033   Date Filed: 03/12/2019   Page: 1 of 14


                                                    [DO NOT PUBLISH]




          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-12033
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 0:16-cv-62253-BB




NORMA IVETTE ROBINSON,

                                            Plaintiff - Appellant,


                                versus


ACTING COMMISSIONER OF SOCIAL SECURITY,

                                            Defendant - Appellee.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (March 12, 2019)
                   Case: 18-12033       Date Filed: 03/12/2019        Page: 2 of 14


Before WILSON, JILL PRYOR and HULL, Circuit Judges.

PER CURIAM:

       Norma Robinson appeals the district court’s order affirming the decision of

the Commissioner of the Social Security Administration to deny her application for

supplemental security income and disability insurance benefits. On appeal,

Robinson argues that the administrative law judge (“ALJ”) erred in assessing her

residual functional capacity. After careful consideration, we affirm the district

court’s judgment in favor of the Commissioner.

                               I.      FACTUAL BACKGROUND 1

       Robinson applied for benefits, claiming that she was disabled due to a

combination of physical and mental impairments. After her application was

denied, Robinson requested and received a hearing before an ALJ.

       After hearing testimony from Robinson and a vocational expert and

reviewing Robinson’s medical records, the ALJ issued a written decision

concluding that Robinson was not disabled. In reaching this conclusion, the ALJ

applied the five-step sequential evaluation process. At the first step, the ALJ

concluded that Robinson had not engaged in substantial gainful activity since the




       1
            Because we write for the parties, we set out only the facts necessary to explain our
decision.
                                                   2
              Case: 18-12033    Date Filed: 03/12/2019    Page: 3 of 14


alleged onset of disability date. At the second step, the ALJ concluded that

Robinson had severe impairments, but some of her claimed impairments, including

chronic pain syndrome, were not severe. At the third step, the ALJ found that

Robinson did not have an impairment or combination of impairments that met or

medically equaled the severity of a listed impairment.

      The ALJ then assessed Robinson’s residual functional capacity. The ALJ

considered the effects of her severe and non-severe impairments and found that she

was able to perform light work subject to certain limitations. The limitations the

ALJ identified were less severe than the limitations that Robinson described in her

testimony; the ALJ expressly found that Robinson’s testimony was not entirely

credible. For example, at the hearing, Robinson testified that she needed to use a

walker. But the ALJ determined that Robinson was capable of working with only

a cane. In assessing Robinson’s residual functional capacity, the ALJ discussed in

detail the treatment notes and hospital records from her medical providers. But the

ALJ found that none of Robinson’s treating medical sources provided an opinion

regarding her physical or mental limitations or her capacity to work; the ALJ thus

assigned no weight to opinions from any of Robinson’s treating providers.

      At step four, the ALJ concluded that Robinson could not perform her past

relevant work, and at step five, that there were a significant number of jobs in the


                                          3
               Case: 18-12033      Date Filed: 03/12/2019      Page: 4 of 14


national economy that Robinson could perform given her age, education, and

residual functional capacity. Accordingly, the ALJ found that Robinson was not

disabled.2

       Robinson then filed an action in federal district court, asking the court to

reverse the Commissioner’s decision. Robinson argued that the ALJ erred in

assessing her residual functional capacity (1) by failing to articulate the weight

accorded to the opinions from her medical providers, (2) by failing to find that she

suffered from more severe limitations, and (3) by making an adverse credibility

determination that was not supported by substantial evidence.

       The magistrate judge issued a report and recommendation that the district

court affirm the Commissioner’s decision. The magistrate judge rejected each of

Robinson’s arguments. First, regarding Robinson’s argument that the ALJ failed

to assign weight to the opinions from her medical providers, the magistrate judge

determined that the treatment notes and medical records she identified contained

no medical opinions and thus the ALJ had no obligation to assign a weight to them.

The magistrate judge determined, in the alternative, that even if the records

contained medical opinions, the ALJ’s failure to state the weight he assigned to the



       2
        Robinson requested that the Appeals Council review the ALJ’s decision, but the
Appeals Council denied her request for review.
                                              4
             Case: 18-12033     Date Filed: 03/12/2019   Page: 5 of 14


opinions was harmless because the records did not indicate that Robinson’s

limitations were more severe than the limitations the ALJ identified. Second, the

magistrate judge found that substantial evidence supported the limitations

identified in the ALJ’s residual functional capacity assessment. Third, the

magistrate judge determined that substantial evidence supported the ALJ’s adverse

credibility determination.

      Robinson filed objections to the report and recommendation, raising the

same arguments she made to the magistrate judge. The district court overruled her

objections, adopted the report and recommendation, and affirmed the ALJ’s

decision. This is Robinson’s appeal.

                         II.    STANDARD OF REVIEW

      When, as here, an ALJ denies benefits and the Appeals Council denies

review, we review the ALJ’s decision as the Commissioner’s final decision. See

Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). We review the

Commissioner’s decision to determine whether it is supported by substantial

evidence, but we review de novo the legal principles upon which the decision is

based. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). “Even if we

find that the evidence preponderates against the [Commissioner’s] decision, we

must affirm if the decision is supported by substantial evidence.” Barnes v.


                                         5
              Case: 18-12033        Date Filed: 03/12/2019   Page: 6 of 14


Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991). Substantial evidence refers to

“such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Moore, 405 F.3d at 1211. Our limited review precludes us

from “deciding the facts anew, making credibility determinations, or re-weighing

the evidence.” Id.

                             III.     LEGAL ANALYSIS

      A disabled individual may be eligible for disability insurance benefits and

supplemental security income. See 42 U.S.C. §§ 423, 1381a. To determine

whether a claimant is “disabled,” an ALJ applies a sequential evaluation process to

determine whether the claimant: (1) is engaging in substantial gainful activity;

(2) has a severe and medically determinable impairment or combination of

impairments; (3) has an impairment or combination of impairments that satisfies

the criteria of a “listing”; (4) can perform his or her past relevant work in light of

his or her residual functional capacity; and (5) can adjust to other work in light of

his or her residual functional capacity, age, education, and work experience.

20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

      On appeal, Robinson challenges the ALJ’s assessment of her residual

functional capacity. First, she contends that the ALJ erred by failing to assign

weight to the opinions of her medical providers. Second, she asserts that the ALJ


                                             6
              Case: 18-12033    Date Filed: 03/12/2019   Page: 7 of 14


should have found that her limitations were more severe. Third, she challenges the

ALJ’s adverse credibility determination. We consider these arguments in turn.

A.    Robinson Abandoned Any Challenge to the ALJ’s Review of Her
      Medical Records.

      Robinson contends that the ALJ erred by failing to articulate the weight

assigned to opinions from her medical providers. An ALJ must evaluate every

medical opinion received and assign weight to each opinion. 20 C.F.R. §§

404.1527(c), 416.927(c); see Sharfarz v. Bowen, 825 F.2d 278, 279-80 (11th Cir.

1987). A medical opinion is a statement from an acceptable medical source that

“reflect[s] judgment[] about the nature and severity of [the claimant’s]

impairment(s), including [the claimant’s] symptoms, diagnosis and prognosis, what

[the claimant] can still do despite impairment(s), and [the claimant’s] physical or

mental restrictions.” 20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1). A medical

provider’s treatment notes may contain medical opinions. See Winschel v. Comm’r

of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011).

      The magistrate judge gave two independent reasons for rejecting Robinson’s

argument that the ALJ erred in failing to assign weight to her medical records:

(1) the records Robinson submitted did not contain any medical opinions because

none of the records contained an assessment about what Robinson could still do

despite her impairments or her psychical or mental restrictions, and (2) even if the
                                          7
              Case: 18-12033     Date Filed: 03/12/2019   Page: 8 of 14


records contained medical opinions, any error was harmless because the records

did not show that Robinson had greater limitations than those the ALJ identified.

In adopting the magistrate judge’s report, the district court likewise found that

Robinson’s records contained no medical opinions, and alternatively, even if they

did, any error was harmless. On appeal, Robinson addresses only whether the

records contained medical opinions and fails to address the district court’s

alternative finding that any error was harmless.

      “To obtain reversal of a district court judgment that is based on multiple,

independent grounds, an appellant must convince us that every stated ground for

the judgment against him is incorrect.” Sapuppo v. Allstate Floridian Ins. Co.,

739 F.3d 678, 680 (11th Cir. 2014). If the “appellant fails to challenge properly on

appeal one of the grounds on which the district court based its judgment, [s]he is

deemed to have abandoned any challenge of that ground, and it follows that the

judgment is due to be affirmed.” Id. Robinson’s failure to challenge the district

court’s alternative determination that any error was harmless thus requires

affirmance.

B.    The ALJ Did Not Err in Identifying Robinson’s Limitations.

      Robinson next challenges specific aspects of the ALJ’s assessment of her

residual functional capacity. She claims that the ALJ erred in (1) classifying her


                                          8
               Case: 18-12033       Date Filed: 03/12/2019       Page: 9 of 14


chronic pain as non-severe, (2) failing to include any reaching limitations,

(3) determining that she did not need to use a walker, and (4) identifying the extent

of her mental limitations. We discern no error.

       First, Robinson claims that the ALJ erred in finding that her chronic pain

caused no more than minimal limitations in her performance of work-related

activities because her medical records show that she had to undergo multiple

treatments for chronic pain.3 We disagree because substantial evidence supports

the ALJ’s finding. Certainly, Robinson’s medical records show that she received

ongoing treatment for pain. But sufficient evidence supports the ALJ’s conclusion

that the pain did not give rise to further limitations because multiple providers who

treated Robinson noted that her pain was controlled with medication. We thus

conclude that substantial evidence supports the ALJ’s determination that her

chronic pain caused no more than minimal limitations.

       Second, Robinson argues that the ALJ erred by failing to include any

limitation regarding her difficulty reaching with her right arm. In fact, though, the

ALJ included a reaching limitation in the residual functional capacity assessment,


       3
          Robinson also claims that at step two of the sequential evaluation process the ALJ
should have found that her chronic pain was a severe, as opposed to non-severe, condition. But
even assuming the ALJ erred in this respect, any error was harmless. The ALJ found that she
had other severe impairments and continued to the next step of the sequential analysis. And, as
we explain above, the ALJ considered the extent of Robinson’s chronic pain in assessing her
residual functional capacity.
                                                 9
                Case: 18-12033        Date Filed: 03/12/2019       Page: 10 of 14


determining that Robinson could only “occasionally reach overhead with the right

upper extremity.” Doc. 18 at 31. 4 We thus reject her argument.

      Third, Robinson contends that the ALJ should have included a limitation

that she needed to use a walker, as opposed to a cane. The magistrate judge

gave—and the district court adopted—two independent reasons why the ALJ did

not err in determining that Robinson needed a cane, not a walker: (1) the medical

evidence did not show that she needed a walker, and (2) even if the ALJ should

have included such a limitation, any error was harmless because the vocational

expert identified jobs that Robinson could perform even if she had to use a walker.

On appeal to our court, Robinson addresses only why the medical evidence shows

that she needed a walker and fails to address the district court’s alternative ruling

that any error was harmless. Robinson’s failure to challenge this alternative

determination on appeal requires affirmance. See Sapuppo, 739 F.3d at 680.

      Fourth, Robinson challenges the ALJ’s determination about the limitations

caused by her mental impairments. Robinson contends that the ALJ’s decision is

internally inconsistent because the ALJ relied on Robinson’s testimony to

determine the extent of her mental limitations, yet later made an adverse credibility

determination, finding Robinson’s testimony was not credible. We see no internal



      4
          Citations in the form “Doc. #” refer to the numbered entries on the district court docket.
                                                  10
             Case: 18-12033     Date Filed: 03/12/2019   Page: 11 of 14


inconsistency because the ALJ made a partial credibility determination, finding

some of Robinson’s testimony credible and some not credible. In any event,

Robinson has identified no evidence showing that she experienced more severe

mental limitations than the limitations identified by the ALJ.

C.    The ALJ Did Not Err in Making an Adverse Credibility Determination.

      Robinson argues that substantial evidence does not support the ALJ’s

credibility determination. We disagree.

      When a claimant attempts to establish a disability through her own

testimony concerning her symptoms, we require “(1) evidence of an underlying

medical condition; and (2) either (a) objective medical evidence confirming the

severity of the alleged [symptom]; or (b) that the objectively determined medical

condition can reasonably be expected to give rise to the claimed [symptom].”

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). If the record shows that

the claimant has a medically determinable impairment that could reasonably be

expected to produce her symptoms, the ALJ must evaluate the intensity and

persistence of the symptoms to determine how they limit the claimant’s capacity

for work. 20 C.F.R. §§ 404.1529(c)(1), 416.929(c)(1). In assessing such

symptoms and their effects, the ALJ must consider: the objective medical

evidence; the claimant’s daily activities; the location, duration, frequency, and


                                          11
             Case: 18-12033     Date Filed: 03/12/2019   Page: 12 of 14


intensity of the claimant’s symptoms; precipitating and aggravating factors; the

type, dosage, effectiveness, and side effects of medication taken to relieve the

symptoms; treatment, other than medication, for the symptoms; any other measure

used to relieve the symptoms; and any other factors concerning functional

limitations and restrictions due to the symptoms. Id. §§ 404.1529(c)(3),

416.929(c)(3). If the ALJ determines that the claimant’s statements about her

symptoms are not credible, the ALJ must “provide[] a detailed factual basis for

[the] credibility determination,” which must be supported by substantial evidence.

Moore, 405 F.3d at 1212.

      Robinson contends that substantial evidence does not support the ALJ’s

adverse credibility determination because she offered consistent statements about

the severity of her symptoms and these statements are consistent with her medical

records. But substantial evidence supports the ALJ’s determination that

Robinson’s statements were inconsistent with her medical records. For example,

Robinson testified that she experienced extreme back pain. But her treatment

records show that pain was controlled by medication with no adverse side effects.

      Substantial evidence also supports the ALJ’s determination that Robinson

gave inconsistent reports about the extent of her limitations. Robinson testified

before the ALJ that she spent most of the day in bed and was unable to maintain


                                         12
             Case: 18-12033     Date Filed: 03/12/2019   Page: 13 of 14


her household. But she previously reported being able to cook, perform household

chores, and pay bills.

      In a final argument, Robinson contends the ALJ erred in finding her not

“credible” because the Commissioner subsequently issued a ruling eliminating the

use of the term “credible.” See SSR 16-3p, 81 Fed. Reg. 14166, 14167 (March 9,

2016). In that ruling, the Commissioner explained that it is improper to use

language about credibility because when evaluating a claimant’s symptoms the

ALJ does “not assess an individual’s overall character or truthfulness” but

considers only the narrower question of whether the claimant’s “statements about

the intensity, persistence, and limiting effects of symptoms are consistent with the

objective medical evidence and other evidence of record.” Id. at 14170. But SSR

16-3p became effective after the ALJ’s decision in this case, and we have held that

it does not apply retroactively. See Hargess v. Soc. Sec. Admin., Comm’r,

883 F.3d 1302, 1308 (11th Cir. 2018). In any event, although the ALJ used the

term “credible,” the substance of the ALJ’s decision indicated that he did not

assess Robinson’s overall character but limited his analysis to whether her

testimony about the intensity, persistence, and limiting effects of symptoms was

consistent with the objective medical evidence and other record evidence. The

ALJ thus committed no error by using the term “credible.”


                                         13
             Case: 18-12033   Date Filed: 03/12/2019   Page: 14 of 14


                              IV.    CONCLUSION

      For the reasons set forth above, we affirm the Commissioner’s decision to

deny benefits.

      AFFIRMED.




                                       14